Citation Nr: 1112021	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for sleep apnea.

2.  Entitlement to an initial compensable rating for residuals, left ring finger fracture.

3.  Entitlement to an initial compensable rating for residuals, left small finger fracture.

4.  Entitlement to an initial compensable rating for lumbar spine strain.

5.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

6.  Entitlement to an initial compensable rating for headaches.

7.  Entitlement to service connection for an anxiety disorder, including as secondary to the service-connected headaches.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed a notice of disagreement (NOD) as to the issues relating to his left elbow, and left and right shoulder.  The RO included these issues in the September 2008 SOC, but he did not include them in his November 2008 Substantive Appeal and they were not certified to the Board.  As such, these issues were not perfected and are, therefore, not within the Board's jurisdiction.

The issues of entitlement to an initial compensable rating for service-connected headaches, and entitlement to service connection for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A CPAP machine is required for the Veteran's sleep apnea.

2.  Although the Veteran experiences some pain and stiffness, and some limited motion, his left ring finger is shown to be essentially clinically normal in all functioning, and there is no evidence of either favorable or unfavorable ankylosis.

3.  Although the Veteran experiences some pain and stiffness, his left small finger is shown to be essentially clinically normal in all functioning, and there is no evidence of either favorable or unfavorable ankylosis.  

4.  Throughout the course of this appeal, the Veteran's lumbar spine disability has been manifested by constant daily back pain with occasional flare-ups, but not by forward flexion greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait, or with incapacitating episodes.  

5.  Throughout the course of this appeal, the Veteran's right foot plantar fasciitis is shown to be manifested by pain with the use of his feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, and no more, for sleep apnea have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.97, Diagnostic Code 6847 (2010).

2.  The criteria for an initial compensable rating for residuals, left ring finger fracture have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2010).

3.  The criteria for an initial compensable rating for residuals, left small finger fracture have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2010). 

4.  The criteria for a 10 percent initial rating, and no more, for the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5235-5243 (2010).  

5.  The criteria for a 10 percent rating, and no more, for the service-connected right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5299-5276 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   Here, however, the notice requirement does not apply to the Veteran's challenge of his initial disability ratings. In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to this claim.  Thus, because the notice that was provided before service connection was granted in this case is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial ratings under appeal has been satisfied.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his private and service treatment records and his VA examination reports have been associated with the claims folder.  The Veteran has not notified VA of any additional available relevant records with regard to the claims decided, below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Sleep Apnea

By way of the March 2007 rating decision, the Veteran was awarded a 30 percent rating for his service-connected sleep apnea under the provisions of Diagnostic Code (DC) 6847.  The 30 percent rating represents persistent daytime hypersomnolence.  For an increase to a 50 percent disability rating, the evidence must show sleep apnea that requires use of a breathing assistance device such as a CPAP machine.  The highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) is required.  38 C.F.R. § 4.97, DC 6847.

Throughout the course of this appeal, the evidence shows that the symptoms of the Veteran's sleep apnea have caused his physician to prescribe the use of a CPAP machine.  Shortly after his service connection claim, the Veteran was afforded a series of VA examinations.  At the February 2007 VA mental disorders examination, he described his tendency to awaken several times per night.  He was noted to have been prescribed a CPAP machine but it "was too uncomfortable to wear."  At the General Medical Examination of the same month, the Veteran reported that he continually woke up throughout the night and was tired in the mornings, experiencing daytime hypersomnolence.  This examiner also noted that a CPAP machine was prescribed, but that due to irritation, the Veteran was not using it.  In a February 2008 statement, the Veteran confirmed that he was looking for other options, but had been prescribed a CPAP machine.  His November 2008 Substantive Appeal reflects his belief that due to the need for a CPAP machine, he should receive a 50 percent rating.

The Veteran submitted copies of private sleep studies which also show that he needs a CPAP machine.  See February 2010 private physician's note.

In March 2010, the Veteran was again afforded a VA examination.  At this time, he confirmed no history of hospitalization, respiratory disease trauma, or respiratory disease neoplasm, but reported ongoing sleep apnea.  The examiner made no mention of a need, or lack thereof, for a CPAP machine or other assistive device.

In a November 2010 statement, forwarded with copies of a private sleep study report, the Veteran confirmed that he did have a prescription for a CPAP machine and that it would be filled and utilized.

To summarize, throughout the course of the Veteran's appeal, his physicians have indicated the need for a CPAP machine to treat his sleep apnea.  Regardless of the regularity of the Veteran's use of the device initially, the evidence shows that the CPAP was needed throughout the course of this appeal.  Thus, the criteria are met for a 50 percent initial rating for sleep apnea.  The evidence of record is devoid of evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a requirement for a tracheostomy (tracheotomy).  Therefore, the next higher rating of 100 percent is not warranted.  The Veteran's sleep apnea is awarded a 50 percent rating and no more.

Residuals - Left Ring Finger Fracture and Left Small finger Fracture

The Veteran is service connected at a noncompensable rate for residuals of fractures to both his left ring finger and left small finger.  Both finger disabilities are discussed together as they are both rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, which rates limitation of motion of the ring and little finger.  The Board also notes other rating criteria relevant to disability of the ring and little finger.  DC 5227, which applies to unfavorable or favorable ankylosis of the ring or little finger, is also noncompensably rated.  Under DC 5227, VA must also consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5227.  

A 10 percent rating is warranted under DC 5223 if the evidence shows favorable ankylosis of the ring and little fingers.  And, if both fingers are unfavorably ankylosed, then a 20 percent rating is warranted under DC 5219.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups, and the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination, are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the record reflects that the Veteran fractured the fingers at issue during service and he is service-connected for the residuals.  In February 2007, he reported to a VA examiner that he has trouble gripping things or picking things up.  Physical examination revealed no ankylosis and normal range of motion but for the left ring finger DIP joint, which showed "motion from -5 degrees of full extension to 5 degrees of motion."  He was noted as having good strength in his hand for twisting and pulling, and good dexterity for twisting, pulling, writing, touching and expression.  There was no increasing limitation of motion or pain with repetitive testing.  As no abnormality was found, the examiner was unable to render a diagnosis as to either finger.  Despite these findings, the Veteran contends that he cannot properly grip and that his fingers "do not bend as they should."  
See February 2008 NOD.  

The Veteran's fingers were again examined in March 2010.  At this time, the VA examiner noted an overall decrease in left hand strength, as well as some limited motion, locking and stiffness, but no decrease in dexterity.  No ankylosis or deformity was apparent to the examiner.  Physical examination revealed pain-free motion of both fingers.

Considering the evidence in light of the legal authority, an initial compensable rating is not warranted for either the Veteran's left ring or left small finger fracture residuals at any time since the effective date of the grant of service connection.  While the evidence suggests some limitation of motion of the fingers, a compensable rating under DC 5230 is not available for limitation of motion of either finger.  In this regard, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to limitation of motion due to pain, are thus not applicable.  See Spencer v. West, 13 Vet. App. 376, 382 (2000), see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes the Veteran's assertions throughout the course of this appeal that he cannot properly grip things and that he experiences stiffness and locking at times.  However, even considering this testimony, the Veteran's fourth and fifth finger disabilities of the left hand have not been shown to approximate unfavorable or favorable ankylosis of the ring or little finger.  There are no outpatient records showing treatment for the disabilities, and at the VA examinations the Veteran was shown to be able to flex and extend the joints of his fourth and fifth fingers, and his fingers were generally noted to be normal.  Thus, a rating under DC 5219, 5223, or 5227 for ankylosis of either finger would not be appropriate. 

Assuming, arguendo, that the Veteran were able to be rated under rating criteria requiring analysis of whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand,  the record would still not reflect symptomatology warranting a compensable rating for either disability.  Even considering additional functional loss due to pain, weakness, excess fatigability, incoordination, and other such factors, the Veteran's fourth and fifth finger disabilities have not been shown to result in the limitation of motion of the other digits or interference with overall hand function above that which would normally be contemplated by limited movement of the fourth and fifth fingers.  The Board acknowledges the Veteran's reports that his left hand hurts and that he cannot bend his fingers properly, which impacts his ability to grip.  However, medical examination of the left hand has consistently been reported as normal, with no manifestations of the Veteran's left ring and small fingers to warrant any medical diagnosis.  And, during both examinations, there was no additional limiting factors after repetitive motion of the left hand, and no additional limitation of joint function due to pain, fatigue, or lack of endurance.

There is also no competent evidence showing neurological impairment.  As such, the preponderance of the evidence is against entitlement to a compensable initial rating for either the Veteran's left ring or left little finger.

Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the Court recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  Further, the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes the Veteran's statements disagreeing with the characterization of the lumbar spine disability as a strain.  Regardless of the way the disability is characterized on the rating decision, The General Rating Formula for Diseases and Injuries of the Spine will be used as the applicable rating criteria.  The Veteran is currently service connected, but at a noncompensable rate for his lumbar spine disability.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.   Ratings in excess of 20 percent require a showing of ankylosis.  38 C.F.R. § 4.71a.

In addition, intervertebral disc syndrome is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5243.  The Board notes that the clinical findings in the record show no incapacitating episodes and no potential neurological findings related to the Veteran's lumbar spine disability.  As such, these avenues for a compensable rating will not be further discussed.

Here, the Veteran does not have records relating to outpatient treatment of his back, and at no time has he indicated ongoing treatment.  He was afforded two VA spine examinations during this appeal and both reports are of record.  

In February 2007, the Veteran reported to a VA examiner his history of spondylosis in 1993, which resolved without ongoing symptoms or treatment.  He reported a flare-up in 2001.  As for current symptoms, the Veteran reported ongoing "low level ache at all times" with no radiation.  He reported flare-ups every two months, which are alleviated by rest.  The Veteran stated that he had no incapacitating episodes within the prior year.  Range of motion was noted as forward flexion of 0 to 90 degrees, without pain.  The examiner noted that on repetitive testing, there was no limitation due to pain, fatigue, weakness or incoordination.  Neurologic testing was noted as normal.  While recognizing the history of spondylosis, the February 2007 examiner diagnosed lumbar spine strain.

The Veteran's statements following the issuance of the rating decision do not address the severity of his disability, but rather the diagnosis and whether the rating decision classifies his disability correctly.  The next evidence discussing the severity of the disability is found in the March 2010 VA examination report.  The Veteran continued to report a constant daily back pain, which occasional flare-ups.  Again, no ankylosis or neurological findings are shown at this time.  Physical examination revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion testing revealed flexion of the thoracolumbar spine from 0 to 90 degrees with no pain on motion.

Applying the applicable criteria to the facts of this case, the Board finds that, after factoring the Veteran's complaints of a constant, daily back pain with occasional flare-ups throughout the course of this appeal, but with essentially normal range of motion, his lumbar spine disability warrants a 10 percent rating.  Again, the intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Thus, although the Veteran's range of motion does not meet the schedular criteria for a 10 percent rating under The General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is nonetheless warranted to compensate the Veteran for the ongoing daily pain related to the service-connected lumbar spine disability.  There is no evidence, however, that the Veteran's disability is manifested by symptoms that more closely approximate the criteria for a 20 percent rating.  As such, a 10 percent rating, and no more, is warranted in this case.

Right Foot Plantar Fasciitis

The Veteran's bilateral plantar fasciitis is currently assigned a noncompensable rating under DC 5299-5276, and is thus rated by analogy under the criteria for acquired flatfoot.  See 38 C.F.R. §§ 4.20, 4.27.  The noncompensable rating is indicative of mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability.  38 C.F.R. § 4.71a, DC 5276.

DC 5278 provides ratings for acquired claw foot (pes cavus).  38 C.F.R. § 4.71a.  Anterior metatarsalgia (Morton's disease) is rated under DC 5279.  DC 5280 provides ratings for unilateral hallux valgus.  And, DC 5281 states that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  The Board notes that the record does not reflect the existence of any of these disabilities in the Veteran's medical history.  As such, DC 5278-5281 will not be further discussed.

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  

Again, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the medical evidence of record largely discusses the Veteran's heel disability.  The February 2007 VA examination report, however, shows the Veteran's history of right foot plantar fasciitis flare-ups every few months.  He uses ice, but no medication during flare-ups.  No assistive devices are used.  Physical examination revealed the foot without painful motion, tenderness, weakness, fatigue, edema, effusion, instability, heat or redness.  The Veteran did report an effect on his daily life in that he experiences pain with anything like running.  Physical examination also revealed no signs of abnormal weight bearing, or abnormal shoe wear pattern, callosity formation, or skin breakdown.

In February 2008, the Veteran submitted a statement indicating that he has recurring pain associated with his plantar fasciitis, which is maintained through physical therapy.

The Veteran's feet were again examined in March 2010.  At that time there was again no report of swelling, heat, redness, fatigability, weakness, or lack of endurance.  Symptoms continued to include stiffness and pain in the right arch, with flare-ups every few months.

The record is otherwise devoid of evidence related to the Veteran's right foot.  The Board finds that because throughout this appeal, the Veteran's right foot plantar fasciitis is manifested by pain on use, a 10 percent rating is warranted under DC 5276.  There is no evidence to show that the plantar fasciitis is severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Also, the Board considered the provisions of DC 5284 for foot injuries, but does not find that the Veteran's disability level approximates a "moderately severe" foot injury.  Thus, a rating in excess of 10 percent is not warranted.

Staged Ratings

Because the severity of the Veteran's disabilities is shown in the record to have been constant throughout the course of his appeal, the Board finds that there is no basis for staged ratings for any of the Veteran's claimed disabilities. 

Extraschedular Consideration

Finally, the Veteran's disabilities do not warrant referral for extra-schedular consideration at this point in time.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no such referral is warranted as the rating criteria adequately contemplate each of the disabilities discussed above.  Thus, referral for consideration of an extraschedular rating is not warranted for any of the disabilities discussed in this decision.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for sleep apnea is granted.

An initial compensable rating for residuals, left ring finger fracture, is denied.

An initial compensable rating for residuals, left small finger fracture, is denied.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for the lumbar spine disability is granted.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for the right foot plantar fasciitis is granted.

REMAND

In December 2009, the Veteran submitted a statement in support of his claims.  He indicated that he would later submit medical records dated in November 2008 showing treatment for his service connected headaches.  A review of the claims folder reveals that there are no headache treatment records associated with the record.  Under 38 C.F.R. § 3.159(c)(1) and (2), VA has a duty to assist the Veteran in obtaining and associating with the claims folder VA and private treatment records relevant to his claim.  It is unclear whether the records the Veteran referred to in his December 2009 statement are from a private physician or a VA facility.  Regardless of the source, VA has a duty to assist the Veteran in obtaining these records.  Thus, this claim must be remanded.

Also, the Veteran claims that he has an anxiety disorder that should be service connected because it was caused by his service-connected headache disorder.  
See February 2008 Notice of Disagreement (NOD) and January 2010 statement.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran was afforded a VA mental disorders examination in February 2007.  Since then, he has provided statements indicating that his present mental state is more serious than noted in the VA examination report.  As such, a new examination is warranted.  If a mental disorder is now diagnosed, the examiner should provide an opinion as to whether the disorder may be etiologically related to any service-connected disability, including headaches.

The Board also notes that the Veteran was not provided with the requisite notice of the medical and lay evidence necessary to establish service connection on a secondary basis.  For this reason also, the Veteran's claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify the Veteran under 38 C.F.R. § 3.159(b) is met with regard to his claim to establish service connection for an anxiety disorder, including as secondary to his service-connected headaches.

2.  Ensure that VA's duty to assist the Veteran under 38 C.F.R. § 3.159(c)(1) and (2) is met by obtaining from the Veteran fully executed authorizations to obtain records from any private physician who has treated him for psychiatric disability or headaches, including but not limited to headache treatment in November 2008.  Also, request that the Veteran identify any VA facility through which he received treatment for either disability.  Obtain all relevant, non-duplicative treatment records and associate them with the claims folder.  

3.  Afford the Veteran a VA psychiatric examination to determine the nature, etiology and onset of any psychiatric disability found to be present.  The claims folder should be reviewed by the examiner.  After examination and any necessary testing, the examiner should diagnose any disabilities found to be present.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  Alternatively, the examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to a service-connected disability(ies), to specifically include headaches.  A complete rationale should be provided for any opinion expressed in a legible report.

4.  Afford the Veteran an appropriate VA examination to assess the frequency and severity of his headache disability.  The claims folder must be made available and reviewed by the examiner.  All appropriate tests should be conducted.  The examiner must comment on the extent and severity of the Veteran's headaches, to include a discussion of the extent, frequency, severity, and duration of his headaches.  In doing so, the examiner must state whether the headaches are prostrating in nature or whether ordinary activity is possible and whether the headaches result in severe economic inadaptability.  All findings and conclusions should be set forth in a legible report.

5.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


